           Case 1:19-cr-00204-LY Document 37 Filed 11/17/20 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                    AUSTIN DIVISION

UNITED STATES OF AMERICA                         §
                                                 §
VS.                                              §      Case No. 1:19-CR-00204-LY
                                                 §
(1) CARLOS MOORE                                 §

                                             ORDER

       IT IS HEREBY ORDERED that the above entitled and numbered case is RESET for

SENTENCING in Courtroom 7, on the Seventh Floor, United States Courthouse, 501 West 5th

Street, Austin, Texas on Monday, December 14, 2020 at 2:00 PM.

       IT IS FURTHER ORDERED that the Clerk of Court shall send a copy of this order to

counsel for defendant, the United States Attorney, United States Pretrial Services and the United

States Probation Office. Counsel for the defendant shall notify the defendant of this setting and,

if the defendant is on bond, advise the defendant to be present at this proceeding.

       IT IS FINALLY ORDERED that in the event the services of a court interpreter are

required, counsel for the defendant shall notify the United States District Clerk’s Office within

five days of the date of the hearing.

       SIGNED this 17th day of November, 2020.




                                        LEE YEAKEL
                                        UNITED STATES DISTRICT JUDGE
